Citation Nr: 0712778	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-12 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for bilateral hearing loss, and assigned a 0 
percent, noncompensable disability rating.


FINDING OF FACT

From April 5, 2002, the veteran's service-connected bilateral 
hearing loss has been productive of Level I hearing acuity of 
the right ear and Level I hearing acuity of the left ear.


CONCLUSION OF LAW

From April 5, 2002, the veteran's bilateral hearing loss has 
not met the criteria for a compensable disability rating.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1), 
Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notices in 
April 2002 and May 2002.  Those notices informed the veteran 
of the type of information and evidence that was needed to 
substantiate claims for service connection.  The notices did 
not inform the veteran of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequacy of the VCAA 
notice as to the elements of establishing a disability rating 
or an effective date, the Board finds no prejudice to the 
veteran in proceeding with the issuance of 


a final decision on the claim for a higher rating for hearing 
loss.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board denies 
herein the claim for a higher rating for hearing loss.  The 
RO therefore will not be assigning a different rating or any 
effective date, so there is no possibility of prejudice to 
the veteran on the matters of ratings or effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Rating for Hearing Loss

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  When the puretone threshold at each of 
the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral hearing impairment level is 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  Tables 
VI, VIa, and VII are reproduced below.


	(CONTINUED ON NEXT PAGE)



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

The veteran has a history of several disorders affecting his 
ears.  The veteran has reported that he had surgeries on his 
right ear in 1992 and 1994.  The claims file contains the 
report of left ear tympanomastoidectomy surgery at a private 
facility in November 1995.  Notes from 2002 and 2003 show 
ongoing treatment for ear aches and ear infections.  The 
treatment notes reflect that an additional ear surgery was 
considered for 2002 or 2003, but there is no record that the 
additional surgery was ever performed.  In the November 2002 
rating decision, the RO granted the veteran's claims for 
service connection for bilateral hearing loss and for 
tinnitus, effective April 5, 2002.  In an August 2003 rating 
decision, the RO denied the veteran's claim for service 
connection for chronic ear infections, to include otitis 
media.

In some cases, VA treatment records contain references to 
hearing loss and mental health problems in the same record.  
VA treatment records reflect a history of treatment of the 
veteran for depression, beginning in 1992.  In a July 2002 
psychiatric consultation, the veteran reported that his 
education included several years of college, and that he had 
worked in computer hardware and software.  He reported that 
he had last worked full time a year earlier, and part time 
several months earlier, and that he was presently unemployed 
because of his hearing problems.  Other treatment notes from 
July 2002 reflect the veteran's reports that his hearing loss 
and depression interfered with his ability to obtain full 
time work.  In an August 2002 VA mental health evaluation, 
the reporting psychologist wrote that the veteran's 
depression was "largely tied to losses associated with his 
physical disability (hearing loss)."  In August 2002, the 
veteran requested VA non-service-connected disability pension 
due to depression.  In the November 2002 rating decision, the 
RO denied the claim for non-service-connected pension.  The 
veteran has not requested service connection for depression.

On a VA audiological evaluation in July 2002, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
55
65
65
LEFT
45
45
35
45
50

The puretone threshold average was 61 decibels in the right 
ear and 44 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 96 percent in the left ear.  The hearing 
impairment level in the right ear was IV, determined from 
either Table VI or Table VIa.  The hearing impairment level 
in the left ear was I.  The test results were consistent with 
a 0 percent rating.

In a September 2002 examination, the right ear canal was 
clear, that ear drum had a perforation and was motile, the 
eustachian tube was patent, and there was a post auricular 
mastoid scar.  The left ear canal was clear, that ear drum 
was intact, motile, and scarred, and the eustachian tube was 
patent.  Audiological evaluation revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
50
45
LEFT
35
30
35
40
35

The puretone threshold average was 39 decibels in the right 
ear and 35 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 98 percent in the left ear.  The hearing 
impairment levels were I in the right ear and I in the left 
ear.  The test results were consistent with a 0 percent 
rating.

In an April 2003 notice of disagreement, the veteran stated 
that he was dissatisfied with the ear examination that he 
received in September 2002.  In November 2005, the Board 
reviewed the veteran's appeal of the rating for the hearing 
loss.  The Board noted that puretone thresholds measured in 
July 2002 and September 2002 audiometric testing varied 
significantly.  The Board remanded the case for a  new 
audiological examination with audiometric testing.

On VA audiological examination in December 2006, the veteran 
reported increasing difficulty hearing.  He stated that he 
had difficulty understanding conversational speech, 
particularly if there was background noise, or if he could 
not see the speaker's face.  On audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
55
60
LEFT
60
40
45
55
65

The puretone threshold average was 46 decibels in the right 
ear and 51 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.  The hearing 
impairment levels were I in the right ear and I in the left 
ear.  The test results were consistent with a 0 percent 
rating.

The puretone threshold averages in the December 2006 testing 
were between those in the July 2002 and those in the 
September 2002 testing.  While there is some variation 
between the results of testing on those three occasions, the 
Board is satisfied that the testing was performed 
appropriately, and that the test results adequately measure 
the veteran's hearing impairment.  The test results on all 
three occasions were consistent with a 0 percent rating.  The 
preponderance of the evidence in this case is against a 
compensable rating for the veteran hearing loss for any 
period since the April 5, 2002, effective date of the grant 
of service connection.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran has indicated that he 
is unemployed as a result of his hearing impairment, either 
by itself, or in combination with depression.  He has related 
that he previously worked with computer hardware and 
software.  He has not presented supporting evidence that 
tends to show that his service-connected hearing impairment, 
by itself, affects his potential to hold employment to an 
extent that constitutes marked interference with employment.  
The veteran has reported having three surgeries on his ears 
in the 1990s.  VA treatment notes show discussions in 2002 
and 2003 of a possible additional ear surgery, but there is 
no record that any additional surgery was ever performed.  In 
any case, treatment for the veteran's hearing impairment 
cannot be said to have necessitated frequent 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for 


submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


